Judgment reversed upon the law and the facts and a new trial granted, costs to abide the event. While many of the questions designed to elicit proof, to the benefit of which the defendant was entitled, were properly excluded because they were improperly framed, nevertheless some of the questions which were proper in form and which were designed to elicit proof that the amount due on the mortgage which was part of the basis for the making of defendant’s Exhibit A was in fact less than the amount recited in the agreement, were erroneously excluded. The court ruled erroneously in this regard at folios 83 and 86. The defendant was entitled to adduce proof designed to show the situation as it existed prior to and at the time of the making of defendant’s Exhibit A, and also to adduce proof designed to establish that the difference between the amount thus due and the amount of the notes given pursuant to defendant’s Exhibit A were the result of a usurious agreement and that the difference between the amount due upon the mortgage under foreclosure and the notes given by the defendant was for items other than legitimate charges in connection with the settlement of that foreclosure action and the extension of the due date of the bond and mortgage in suit in that action. The defense of usury was available to this defendant. (Kneher v. Greengrass, ante, p. 761, decided February 6, 1931.) Lazansky, P. J., Young, Hagarty, CarsweE and Tompkins, JJ., concur.